Citation Nr: 1014715	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and M.R.  




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to July 1966.  
She also served in the Texas National Guard to include 
several periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A hearing was held on December 8, 2008, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  During the hearing, the Veteran 
submitted additional evidence that had not been reviewed by 
the RO with a waiver of the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.  The Veteran was also 
afforded a hearing before the Decision Review Officer (DRO) 
at the RO on June 15, 2006.  A transcript of the hearing is 
associated with the claims file.  

The record reveals that a November 2006 rating decision 
denied the claims of service connection for hearing loss, 
tinnitus, back condition, chest condition, bilateral foot 
condition, headaches, gastroenteritis, heart arrhythmia and 
Crohn's disease with reactive depression.  The Veteran 
submitted a timely notice of disagreement in November 2007 
and the RO issued a statement of the case in March 2008.  
However, the Veteran has not perfected that appeal at the 
time of this decision.  Therefore, the claims are not before 
the Board at this time.

The Veteran's claim for service connection for PTSD was 
remanded by the Board in June 2009 for additional 
notification and development.  As a preliminary matter, the 
Board finds that the remand directives have been 
substantially completed, and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Although the medical evidence reflects that the Veteran 
has a medical diagnosis of PTSD, there is no credible 
supporting evidence to corroborate her report of in-service 
stressors upon which this diagnosis was based.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
October 2004, prior to the initial decision on the claim in 
February 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran 
about the information and evidence that is necessary to 
substantiate her claim for service connection.  Specifically, 
the October 2005 letter stated that the evidence must show 
that she had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that she has a current physical or mental disability; and, 
that there is a relationship between her current disability 
and an injury, disease, or event in military service.  

Furthermore, the RO notified the Veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the letter indicated that reasonable efforts 
would be made to help her obtain evidence necessary to 
support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

The RO also informed the Veteran about the information and 
evidence that she was expected to provide.  The letter 
notified the Veteran that she must provide enough information 
about her records so that they could be requested from the 
agency or person that has them.  It was also requested that 
she complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on his 
behalf.  In addition, the letter informed her that it was her 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date in the June 2009 letter.  Following 
the letter, the RO readjudicated the Veteran's claim for 
service connection in the February 2010 supplemental 
statement of the case (SSOC).  Thus, VA cured any defect in 
the notice before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  

In addition, as the Veteran has claimed entitlement to 
service connection for PTSD based on personal assault, the 
Board notes that certain notification procedures must be 
followed.  Specifically, VA regulations provide that VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing her or him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  
As directed by the June 2009 remand, the Veteran was advised 
of these other sources of evidence in a June 2009 letter.  
The Veteran was also provided a questionnaire with respect to 
PTSD secondary to a personal assault.   Specifically, the 
letter requested that the Veteran provide sources of 
evidence, to include a rape crisis center, counseling 
facility, and health clinic records, as well as informed her 
that she could request those she may have confided in, such 
as a roommate, family member, chaplain, clergy or fellow 
service member, to submit a statement regarding the incident.  
The questionnaire asked the Veteran to indicate if she 
experienced the following: sudden request for change in MOS 
or duty assignment; increased use of leave without an 
immediate reason; changes in performance evaluations, 
episodes of depression, panic attacks, or anxiety; increased 
or decreased use of prescription medication; increased use of 
over the counter medication, alcohol or substance abuse; 
disregard for military or civilian authority; obsessive 
behavior such as overeating or under eating; pregnancy tests 
around the time of the incident; tests for HIV or sexually 
transmitted diseases; or unexplained economic or social 
behavior changes.  As such, the Board finds that the special 
procedures for developing a claim of entitlement to service 
connection for PTSD based on personal assault have been 
completed.  See 38 C.F.R. § 3.304(f)(3); Patton, supra.  The 
Board recognizes that the Veteran was not afforded notice 
prior to the rating decision on appeal.  However, the 
Veteran's claim was readjudicated in a February 2010 SSOC.  
Thus, VA cured any defect in the notice and no prejudice to 
the appellant will result in proceeding with the issuance of 
a final decision.  See Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and service personnel records as well as all 
identified and available VA treatment records and private 
treatment records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with her claim.  As directed by the June 
2009 Board remand, the Veteran was afforded a VA examination 
in November 2009.  In this regard, the Board finds that the 
VA examination is adequate as the examiner reviewed the 
pertinent records to include the service treatment records 
and post-service records, considered the Veteran's 
statements, and provided an opinion with a supporting 
rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of her claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.                   38 C.F.R. § 3.304(f) 
(2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran was engaged in combat with the enemy.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where the record does not establish that the claimant engaged 
in combat with the enemy, the assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

Where a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the appellant's 
service records may corroborate the account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272 (1999).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  

Initially, the Board notes that the evidence has not 
established, nor has the Veteran contended, that she engaged 
in combat with the enemy.  The Veteran's duties as verified 
by service personnel records have not been recognized as 
combat-related and the service records do not show that she 
received any awards or decorations indicative of combat 
service.  Because the Veteran did not engage in combat with 
an enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Veteran's hearing testimony and statements show that the 
Veteran has identified several in-service stressors.  The 
Veteran has claimed that her PTSD is related to personal 
assault that she experienced during her time in active 
service.  With respect to her first stressor, she stated that 
she experienced an incident that occurred in May 1966.  She 
explained that she was the only woman in her company at that 
time and she was out in the field on maneuvers when another 
Marine indicated that he wanted sexual favors.  She reported 
that she said no and that he attacked her.  However, she said 
that she was able to break free and run to get help.  The 
Veteran explained that she reported the incident to her first 
sergeant but did not hear anything else about it.  In 
addition, she has also alleged that she experienced assault 
during her service in the Texas National Guard.  During her 
hearing, she stated that the servicemen would leave clubs 
late at night and assault women in the barracks.    

In reviewing the service treatment records, the Board finds 
no evidence of a diagnosis of PTSD.  The service treatment 
records do not reflect that the Veteran was ever treated for 
physical injuries or received mental counseling after 
allegedly being assaulted, nor do they show that she ever 
reported, even obliquely, to having been the victim of sexual 
assault.  The records also do not reveal any episodes of 
depression, anxiety, or any other psychiatric symptoms.  
Moreover, the July 1966 separation examination report shows 
that the Veteran's psychiatric condition was clinically 
evaluated as normal.  The Board recognizes that the Veteran 
became pregnant during her period of active service.  The 
July 1966 separation examination report noted that the 
Veteran was medically separated due to pregnancy.  The 
examining physician noted that the Veteran was 8 to 10 weeks 
pregnant.  However, the Veteran has never alleged that her 
pregnancy was the result of her alleged sexual assault.  
Indeed, the medical evidence of record consisting of the 
March 2006 PTSD psychiatric evaluation shows that the Veteran 
only contended that she was the victim of an attempted rape.  
Furthermore, the Veteran specifically stated that her husband 
was the father of her child.  See November 2009 VA 
examination report.  In addition, the Board observes that the 
Veteran had a weight gain noted in a June 1965 service 
treatment record prior to her pregnancy.  However, the weight 
gain pre-dated the alleged sexual assault that occurred in 
approximately May 1966 and later during the National Guard 
service.  Additionally, there is no indication that the 
weight gain was a sign or symptom of PTSD.  Indeed, the 
November 2009 VA examiner reviewed the service treatment 
records and personnel records and did not see any clinical 
markers of PTSD.  The Board has also reviewed the records 
from the Veteran's service in the Texas National Guard.  In 
the reports of medical history completed in July 1974 and 
March 1980, the Veteran checked no as to having experienced 
depression, checked no as to having experienced any 
nightmares, and checked no as to having experienced any 
recent weight gain or weight loss.  The March 1980 
examination report also shows that the Veteran's psychiatric 
condition was clinically evaluated as normal.  In addition, 
the Board has also reviewed the personnel records and the 
records do not demonstrate any non-medical indicators that 
the Veteran suffered a personal assault.  See 38 C.F.R.              
§ 3.304(f)(3).  For instance, the service personnel records 
do not reveal any problems related to her performance that 
may be indicative of mental distress.  Further, there is no 
evidence of a complaint or record that the Veteran ever 
reported a sexual assault or attempted rape.  

In addition, as noted above, the Veteran has been afforded 
several opportunities to provide alternative evidence to 
support her claim.  The Veteran was provided a questionnaire 
in June 2009, but has not provided any additional information 
regarding her alleged in-service stressors.  The record does 
show that the Veteran submitted a lay statement from her 
friend.  In a July 1995 letter, the Veteran's friend, J.A.D. 
wrote that the Veteran informed her of the occurrences during 
service.  She explained that the Veteran was severely 
traumatized due to an attempted sexual assault by a fellow 
marine during her time in the service.  She stated that the 
Veteran notified her superiors to what had occurred and she 
was told that she in fact asked for it and was not believed.  
In addition, a witness, M.R., testified at the December 2008 
hearing.  See hearing transcript.  M.R. testified that she 
knew the Veteran for 10 years and attended the PTSD support 
group together.  She stated that the Veteran confided in her 
and told her about the in-service stressors.  While 
recognizing the aforementioned statements, the Board notes 
that they lack sufficient details which would allow for 
verification.  Indeed, the statements do not provide dates, 
names, or any other details regarding the alleged sexual 
assaults during the Veteran's time in service.  Further, the 
statements from J.A.D. and M.R. demonstrate that the Veteran 
did not tell anyone about her experiences until years after 
she separated from active military service.  Consequently, 
the lay statements do not provide competent corroborating 
evidence of the Veteran's claimed stressors.

The Board notes that the VA treatment records clearly show 
numerous diagnoses of PTSD.  The VA treatment records also 
show that the diagnoses of PTSD have been attributed to the 
Veteran's claimed personal assaults during service.  However, 
as the diagnoses of PTSD were based on the Veteran's reports 
of in-service events that have not been sufficiently 
corroborated by credible supporting evidence, the Board finds 
that the opinions are merely speculative and of no probative 
value.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In 
addition, the Veteran was afforded a VA examination in 
November 2009.  The examiner noted that a diagnosis of PTSD 
was listed as the VA treatment records contained numerous 
diagnoses of PTSD.  However, the examiner explained that he 
reviewed the claims file and did not see sufficient evidence 
to support her claims of assault in the military and did not 
see any clinical markers for this.  Therefore, there is no 
competent evidence that the Veteran has a current diagnosis 
of PTSD as a result of a verified in-service stressor.

The Board has considered the Veteran's own statements 
regarding the etiology of her PTSD.  The Board notes that she 
is competent to describe the symptoms of her disability and 
her experiences.  See Charles v. Principi, 16 Vet. App. 370, 
274 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the issue in this 
case does not involve a diagnosis or simple medical 
observations.  See Jandreau; see also Woehlaert.  
Consequently, the Veteran's statements regarding etiology do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.

In sum, the Board has reviewed all of the evidence, to 
include the Veteran's statements and testimony, the service 
records, and the VA treatment records. Unfortunately, the 
Board cannot find evidence sufficient to establish a verified 
in-service stressor event which would allow the Board to 
grant this appeal under            38 C.F.R. § 3.304(f).  To 
the extent that the Veteran contends that she suffers from 
PTSD due to personal assaults during service, corroborating 
evidence is required to verify stressor events.  The only 
evidence of in-service stressor events is, however, contained 
in the Veteran's own testimony and statements and statements 
of her friends who were told of the Veteran's experiences 
many years after separation from active service.  There is no 
evidence providing objective corroboration of the in-service 
stressors.  Absent probative objective supporting evidence to 
corroborate the occurrence of a specific stressor-event, an 
essential element for a grant of service connection for PTSD 
is not established and the Veteran's claim must be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for PTSD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002);    38 C.F.R. §§ 3.102, 
3.303 (2009).


ORDER

Entitlement to service connection for PTSD is denied.  



REMAND

Reason for Remand: To develop and adjudicate the claim for 
service connection for a psychiatric disorder under a recent 
Court holding.

The record reveals that the Veteran specifically claimed 
entitlement to service connection for PTSD.  However, the 
medical evidence also shows that the Veteran has been 
diagnosed with major depression and panic disorder.  See VA 
treatment records.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) considered a case in which the Board had 
denied a claim for service connection for PTSD where the 
Veteran specifically requested service connection for PTSD, 
but the medical record also included diagnoses of an anxiety 
disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The Court, in vacating the Board's decision, 
pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what the actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.

As indicated under Clemons, the Veteran's other diagnoses are 
to be considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  
Therefore, the Board must remand the issue of entitlement to 
a psychiatric disorder for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the Veteran's 
claim for service connection for a 
psychiatric disorder, including all 
necessary notification and assistance.  
After completing all appropriate 
development, the RO should adjudicate the 
claim in accordance with Clemons v. 
Shinseki, 23 Vet. App 1 (2009).

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


